DETAILED ACTION

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 6,299,683) in view of Biemann (US 5,770,272).
In regards to claim 1, Rupp teaches a reactor (matrix film deposition system) comprising: 
a chamber comprising an outside wall (11) and a lid (12), the chamber houses a substrate holder (5, sample stage) that has a substrate (4, sample plate) attached (fig. 1, 3-5; col. 2, lines 55-65);
a nozzle (20) delivers a mixture into the chamber and towards the substrate holder (fig. 1, 3-5; col.3, lines 8-30);
a gas inlet (13,15) formed in the lid of the chamber (fig. 1, 3-4; col. 4, lines 16-25);
a gas supply (not shown, replacement gas supplier) is inherently provided to supply an inert gas to the gas inlet (col. 4, lines 9-16);
a diffusor (14, replacement gas diffuser) diffuses the flow of inert gas in the chamber (fig. 1, 3-5; col. 4, lines 25-30).
Rupp does not explicitly teach a nebulizing nozzle for nebulizing a solution containing a matrix substance used for matrix-assisted laser desorption ionization toward the sample stage.
However, Biemann teaches a nozzle which receives a solvent (40, matrix substance) and a nebulizer gas (50) at a tee-60, where the solvent/gas solution exits through a needle tube (80, nebulizing nozzle) and sprays (41) out from a needle tip (81) towards a substrate (20) (fig. 1; col. 4, lines 20-30).  Biemann teaches a sheath gas (70) is supplied to a sheath tube (90), where the gas exits as a sheath (71) around the spray (fig. 1; col. 4, lines 30-35).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the needle tube connected to the tee, 
In regards to claim 2,  Rupp and Biemann as discussed, where Rupp teaches the diffusor comprises a plate with a plurality of holes between the gas inlet and the substrate holder (fig. 1-2; col. 4, lines 25-30).
In regards to claim 3,  Rupp and Biemann as discussed, where the diffusor and the gas inlet as discussed above, will be connected to one another by a pipe (not shown-well known, replacement gas), where one end will be connected to the diffusor at the chamber, the diffusor comprising a plurality of openings on a peripheral surface (fig. 1-2).
In regards to claim 5,  Rupp and Biemann as discussed, where Rupp teaches outlets (34/35, gas outlets) are formed in the chamber, where the chamber is closed except for the gas inlet and gas outlet (fig. 5; col. 5, lines 40-50).
In regards to claim 6,  Rupp and Biemann as discussed, where Rupp teaches controller/control knobs provide control of the gas supply and solvent/gas solution (col. 7, lines 55-65)
In regards to claims 7-8,  Rupp and Biemann as discussed, where the apparatus as discussed above to teach all of the structural elements of the claim, where the apparatus is capable of the process of supplying replacement gas to the gas inlet at a flow rate larger than a flow rate of the nebulizing gas ejected from the nebulizing nozzle or the replacement gas is ejected from the gas inlet at a linear velocity lower than a linear velocity of the nebulizing gas ejected from the nebulizing nozzle in the chamber.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
In regards to claim 9,  Rupp and Biemann as discussed, where Biemann teaches a gas source (inherent as supplying gas is discussed); and a nebulizing gas supplier that supplies the nebulizer gas (50) supplies an inert gas supplied from the gas source to the nebulizing nozzle (fig. col. 4, lines 20-25, col. 9, lines 5-20), wherein the sheath gas (replacement gas supplier) supplies the inert gas supplied from the to the tee and needle tube (fig. 1; col. 4, lines 20-30, col. 9, lines 5-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp and Biemann as applied to claims 1-3 and 5-9 above, and further in view of Ohashi (US 6,113,705).
In regards to claim 4,  Rupp and Biemann as discussed, but do not explicitly teach a gas outlet formed in the chamber, wherein the replacement gas diffuser has a bypass plate which is disposed between the sample plate and the gas outlet and is configured to detour a gas flow toward the gas outlet.
However, Ohashi teaches a partition plate (18, bypass plate) is provided between a substrate holder (12) and an exhaust port (15, gas outlet) (fig. 1; col. 8, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the partition plate of Ohashi onto the chamber of Rupp and Biemann because Ohashi teaches it will protect parts element the apparatus from gasses (col. 8, lines 15-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717